PER CURIAM.
Appellant challenges an order revoking his probation.* The State correctly concedes the trial court failed to conduct an appropriate inquiry pursuant to Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). We, therefore, reverse the order revoking probation and remand to the trial court for further proceedings.
WOLF, KAHN, and ROBERTS, JJ., concur.

We note the trial court found appellant guilty of violating probation, although the charging document alleged appellant violated the conditions of his community control.' In light of our decision, there is no need to address this discrepancy.